Appeal by defendants from two judgments of the Supreme Court, Kings County, both rendered May 13, 1968 (one as to each defendant, respectively), convicting them of robbery and grand larceny, both in the first degree, and assault in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. No opinion. Christ, Acting P. J., Rabin and Munder, JJ., concur; Brennan and Hopkins, JJ., dissent and vote to reverse and to order a new trial, with the following memorandum : In its charge on reasonable doubt, the trial court stated the following: “ A reasonable doubt, gentlemen, it has been said, is a doubt for which some good reason can be given. If, therefore, after considering the evidence you find it equally susceptible of two constructions, one indicating guilt and the other innocence, you must give the benefit of that doubt to the defendants and acquit them. You must also acquit them, if after due deliberation, you find the evidence in the ease evenly balanced. For, in that event, the prosecution would not have met the burden imposed by law that the evidence must show the guilt of the defendants beyond a reasonable doubt.” In our opinion, this portion of the charge effectively diminished the degree of persuasion required before a jury may find a man guilty of a crime 'beyond a reasonable doubt. This qualification of the definition of reasonable doubt was tantamount to charging the jury that they could convict defendant if the prosecution had proved guilt with a preponderance of the evidence. This was clear error; and defendants are entitled to a new trial. We have considered the other arguments raised by appellants and find no merit thereto.